Citation Nr: 1500883	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected (NSC) pension benefits, also known as improved pension benefits.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1977.  The appellant is his surviving spouse.  

The appeal first originated from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for hepatitis C, a March 2009 RO decision denying service connection for PTSD, and an August 2010 decision of the Pension Management Center (PMC) in St. Paul, Minnesota, denying the Veteran entitlement to NSC pension.  The Veteran died following perfection of appeals for the service connection claims for hepatitis C and PTSD, and the Board accordingly issued a decision in April 2011 dismissing those claims because VA claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  The Veteran's appeal of the claim for NSC pension had not yet been perfected when he died.  

In the recent past, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion. As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

The appellant in March 2011 submitted a VA Form 21-534, which the RO construed to include a claim for accrued benefits.  However, the RO did not provide the appellant notification regarding substitution until issuing such a letter dated March 29, 2012.  The appellant in May 2011 filed claims for service connection for hepatitis C and PTSD, which may reasonably construed, in conjunction with the March 2011 VA Form 21-534, as claims in substitution.  A July 2012 VA administrative memorandum informs that the St. Paul Pension Management Center (PMC) completed a substitution memorandum for the appellant, although this memorandum is not reflected in the record.  The Board accepts the July 2012 VA administrative memorandum as sufficient evidence that the Veteran timely filed a request for substitution for the claims the subject of the current appeal.  

The Veteran testified before the undersigned in December 2010.  The appellant testified before the undersigned in September 2012.  Transcripts of both hearings are of record.  A claim for service connection for the cause of the Veteran's death has been noted to be intertwined with the claim for service connection for hepatitis C, but the cause of death claim is not the presently on appeal before the Board.  

The issue(s) of entitlement to service connection for hepatitis C and PTSD are addressed in the REMAND which follows the decision, below.  

FINDINGS OF FACT

For the interval from July 2010 until his death in February 2011, the Veteran's countable annual income was in excess of $15,493.  


CONCLUSION OF LAW

The criteria for the payment of non-service-connected pension benefits from July 2010 until the Veteran's death in February 2011 have not been met. 38 U.S.C.A. §§ 1513 , 1521, 5312 (West 2002); 38 C.F.R. §§ 3.2 , 3.3, 3.23. 3.271, 3.272 (2014).  See VA Manual M21- 1, Part I, Appendix B.


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, by means of a letter dated in August 2010, the Veteran was notified of the RO's determination that he had excessive income.  That letter also notified the Veteran of how excessive income could affect his right to pension benefits.  The Veteran was also advised of what information and evidence he needed to submit, and he was afforded an opportunity to provide information and evidence pertinent to the claim. The claim was readjudicated in the Statement of the Case (SOC) issued in February 2011.  While this SOC was dated prior to the Veteran's death but issued with a transmittal letter dated subsequent to the Veteran's death, responsive to the appellant's claim for survivor benefits, the Pension Management Center in January 2012 issued an additional VCAA letter affording development notice and offering appropriate assistance to the appellant.  

Based on the notice given, as well as the statements from the appellant during the course of her appeal, the Board finds that a reasonable person would have known what evidence was needed in order to substantiate her claim.  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, and she has not argued that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  The requisite wartime service has been established, and VA obtained verification of the appellant's Social Security disability income from the Social Security Administration (SSA), which also identified medical expenses.  While it is true that medical treatment records underlying the SSA disability benefit award have not been obtained, there is no reasonable likelihood that those medical records would be relevant to the question of excess countable income for purposes of NSC pension entitlement adjudicated herein.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

The Board also finds that the undersigned Active Veterans Law Judge provided adequate notice and assistance to the appellant at the hearing conducted in September 2012.  38 C.F.R. 3.103(c)(2) (2014).  This included adequately addressing the issue and addressing the submission of supporting evidence.  I this instance, however, the appellant's testimony and the statements by the representative at the hearing adequately demonstrated knowledge of the requirements to support the claim and such evidence as may support the claim for NSC pension.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  NSC Pension

The Veteran filed a claim for NSC pension benefits in July 2010, and thus the interval of eligibility in question is from July 2010 until the Veteran's death in February 2011.  

Pursuant to 38 U.S.C.A. § 1521(a), improved pension (also known as nonservice connected (NSC) pension) is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from NSC disability not the result of his willful misconduct. 

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3).  

The maximum rates for improved pension shall be reduced by the amount of countable annual income of the Veteran.  38 U.S.C.A. § 1521 ; 38 C.F.R. § 3.23(b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) ; see also 38 C.F.R. §§ 3.260 , 3.261, 3.262, 3.271(a), 3.272.  The exclusions included under § 3.272 do not include Social Security Administration (SSA) benefits. 

The maximum annual pension rate (MAPR)is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR provides maximum income levels for qualification for improved pension.  Effective both December 2009 and December 2010, the maximum annual income for qualification for improved pension for a married veteran was $15,493.  VA Manual M21- 1, Part I, Appendix B.

Under 38 C.F.R. § 3.272, medical expenses in excess of five percent of the maximum annual pension rate which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Thus, effective December 2009and December 2010, medical expenses in excess of $775 shall be excluded.

A September 2010 Social Security Administration (SSA) statement informed that beginning in December 2009 the full monthly Social Security disability benefit without deductions was $1,357.60.  It further informs that following a $110.50 medical insurance premium deduction (a Medicare Part B premium), the monthly benefit was $1,257.00.  The letter notes two additional deductions: a court-ordered garnishment of $219.80, and an overpayment recovery of $150.00.  Following these additional deductions, the monthly SSA benefit payment was $877.00.  

Calculated for the year, the Veteran's total medical insurance premium was $1,326.  Thus, the amount of this premium in excess of $775, or $551, is excluded from countable income.  38 C.F.R. §§  3.271(a), 3.272.  Neither the garnishment nor the overpayment recovery is an allowable exclusion from income.  Id.  

Accordingly, the Veteran's annual countable income from his Social Security Administration disability benefits was $1,357.60 times 12, or $16,291, minus $551, or $15,740.  

Because this $15,740 annual income was in excess of the maximum allowed annual income for qualification for improved pension for the interval from March 2010 until the Veteran's death in February 2011, no improved pension is allowable.  38 C.F.R. §§ 3.3 , 3.23, 3.271, 3.272, 3.273.  The underlying facts are not reasonably in dispute, hence the denial is as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant's contentions regarding what is excludable from income, while at variance with the above determinations, are not questions of fact and hence not subject to factual weighing.  


ORDER

The claim for non-service-connected pension is denied.





REMAND

As addressed in the introduction above, the claims for service connection for PTSD and hepatitis C are based on substitution.

PTSD

The Veteran contended that he was entitled to service connection for PTSD based on in-service stressors inclusive of an altercation in a bar while the Veteran was on leave.  However, extensive service personnel records including police reports, multiple witness statements, and personnel records addressing the incident reflect a consistent narrative that the Veteran had hit the victim from behind outside a bar with a large thrown rock which struck the back of the victim's head, causing him to fall forward and strike the pavement, with these blows leading to death shortly thereafter.  These records reflect no physical altercation with the victim as the Veteran has alleged, and rather appear to reflect willful misconduct such as would serve as a bar to service connection for disability stemming from that incident.  38 C.F.R. § 3.301.  

The Veteran did not identify any other incidents which would appear to constitute a potential stressor to support a diagnosis of PTSD, and neither did the claimant in statements and testimony in support of the claim.   Additionally, medical records within the claims file contain no diagnosis of PTSD, and do contain a October 2005 mental health treatment screening which was negative for PTSD.  The only identified Axis I disorder during the period of the Veteran's PTSD claim is alcohol abuse or dependence, in remission.  

However, the Veteran did testify at his December 2010 hearing that he was in receipt of Social Security disability benefits, and treatment or examination records underlying that disability determination may reflect mental illness potentially related to service.  Hence, the Board remands the PTSD claim to associate those records with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).


Hepatitis

Based on the present record, the Veteran's source or date of contracting a hepatitis C infection is unclear.

The Veteran made various allegations of blood contact in service to support his claim for service connection for hepatitis C.  These include an assertion that he fought for approximately 30 minutes with the fellow soldier who died, with a resulting in the charge of homicide against the Veteran.  He alleged that during the fight they both had contact with each other's blood.  However, as discussed above, extensive records within the Veteran's service personnel file including police reports and witness statements serve to entirely discredit the Veteran's narrative of hand-to-hand combat, rather than the Veteran striking the victim from behind with a thrown rock, and thus not making physical contact directly with the victim, much less engaging in hand-to-hand combat.  

The Veteran has also made contradictory statements concerning past blood exposure and whether or not he used intravenous drugs with shared needles in service.  These contradictory or contradicted statements by the Veteran in support of his hepatitis claim serve to substantially impeach the Veteran's credibility with regard to each and any of his unsubstantiated assertions of contact with blood during service, and medical opinion development addressing the likelihood of his having contracted hepatitis C by these asserted exposures in service is not required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

One exception, however, is the Veteran's assertion that he received inoculations with an air gun in service and was by this means contaminated with other soldiers' blood.  The use of air guns for inoculations in service is historically well established.  Additionally, the VA Secretary has recognized air gun inoculation as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  

Pursuant to VA's duty to assist a claimant in the development of facts pertinent to the claim, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4) . In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4) , requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Board believes a medical opinion is warranted based on the above FAST letter, to address the likelihood that the Veteran contracted hepatitis C by air gun inoculation in service.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant and her authorized representative the opportunity to submit additional evidence or argument in furtherance of the remanded claims.  

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Undertake appropriate development to obtain any outstanding VA treatment records of the Veteran.

4.  Thereafter, a medical opinion should be sought from a VA physician with sufficient expertise to determine the likely etiology of the Veteran's hepatitis C based on review of the record.  All pertinent records must be made available to and reviewed by the examiner.  

The examiner is to be advised that the Veteran provided conflicting narratives in the course of his appeal.  Hence, the Board does not find that these narratives support a claim for service connection for hepatitis C.   Accordingly, the Veteran's varied assertions of potential means of transmission asserted means of transmission do not need to be addressed in the Veteran's opinion.   Rather, the physician need only address whether it at least as likely as not (50 percent or greater probability) that the Veteran contracted hepatitis C via in-service air gun inoculations.  In making this assessment, the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  The examiner should also note that the Veteran has provided conflicting accounts about his having taken illicit drugs intravenously with shared needles.  The physician should thus consider such intravenous drug use with shared needles as a possible alternative means of the Veteran contracting hepatitis C.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Thereafter, the RO or the Appeals Management Center (AMC) or the PMC should readjudicate the appellant's claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should provide the appellant and her representative with a Supplemental Statement of the Case and afford them an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


